DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 06/01/2020 and is a continuation of U.S. Patent Application No. 15/677,653, filed August 15, 2017, which is a continuation of U.S. Patent Application No. 14/712,737, filed May 14, 2015,
Currently, claims 1-7 are examined as below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 06/01/2020 and 01/28/2021. The IDS have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130062659 A1 to Lee et al. (“Lee659”) in view of US 2013/0140547 A1 to Lee et al. (“Lee547”).

    PNG
    media_image1.png
    373
    550
    media_image1.png
    Greyscale

Regarding independent claim 1, Lee659 in Figs. 3-4 teaches a display apparatus 102 (¶ 59, display device 102) comprising: 
a substrate 100 (¶ 61, base film 100); 
a display unit 20, 70 (¶ 35 & ¶ 30, thin film transistor 20 & organic light emitting diode (OLED) 70) disposed on the substrate 100; 
a barrier unit 110 (¶ 61, barrier layer 110) disposed between the substrate 100 and the display unit 20, 70; and 
a buffer unit 120 (¶ 35 & ¶ 30, buffer layer 120) disposed between the barrier unit 110 and the display unit 20, 70, 
wherein the buffer unit 120 comprises a structure in which silicon oxide 122 (¶ 53, silicon oxide layer 122) and silicon nitride 121 (¶ 53, silicon nitride layer 121) are stacked (Fig. 4).
	Lee659 does not disclose a sum of a thickness of the barrier unit and a thickness of the buffer unit is in a range from 0.9 µm to 3 µm. 
However, Lee659 teaches a general condition in which the barrier unit 110 and the buffer unit 120 have a thickness (Figs. 3-4).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Lee659 teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a sum of a unexpected results that are different in kind and not different in degree, said general conditions taught by Lee659 renders claim 1 obvious.
Lee659 does not explicitly disclose wherein the substrate comprises a first layer, a second layer, and an insulating insertion layer between the first layer and the second layer, and wherein each of the first layer and the second layer comprises an organic material, and the insulating insertion layer comprises an inorganic material.
Lee547 recognizes a need for protecting a display device from impurities including external moisture or oxygen (¶ 7-¶ 8). Lee547 satisfies the need by providing a laminated base layer (i.e., flexible substrate) 10 including a barrier layer 11 (i.e., insulating insertion layer) between plastic films 13 (Fig. 1 & ¶ 53), in which the barrier layer 11 is formed of silicon nitride layer 11a and silicon oxide layer 11b (i.e., inorganic insulating materials; ¶ 53) and the plastic film 13 includes polyimide (¶ 55), which is the same organic material as the Applicant purported in disclosure (see claim 5 of the present application).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the base film taught by Lee659 with the laminated base layer taught by Lee547, so as to protect the display device from impurities including external moisture or oxygen.
Regarding claim 2, the combination of Lee659 and Lee547 (Fig. 1) further teaches the insulating insertion layer 11 (Lee547) comprises silicon oxide or silicon nitride (Lee547: Fig. 1, ¶ 53).
Regarding claim 3, Lee659 in Figs. 3-4 further teaches the thickness of the barrier unit 110 is greater than the thickness of the buffer unit 120 (Fig. 3-4).
Regarding claim 5, the combination of Lee659 and Lee547 (Fig. 1) further teaches the organic material 13 (Lee547) comprises polyimide (Lee547: ¶ 53).
Regarding claim 6, Lee659 in Figs. 3 and 4 further teaches the buffer unit 120 comprises a first buffer layer 121 (¶ 53, silicon nitride layer 121) comprising silicon nitride and a second buffer layer 122 (¶ 53, silicon oxide layer 122) comprising silicon oxide, and 
wherein the first buffer layer 121 is between the second buffer layer 122 and the substrate 100.
Regarding claim 7, Lee659 in Figs. 3 and 4 further teaches the barrier unit 110 has a structure in which an oxide material and a nitride material are stacked (¶ 51 & ¶ 30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee659 and Lee547, and further in view of US 6,413,645 B1 to Graff et al. (“Graff”).
Regarding claim 4, Lee659 teaches a surface of the substrate 100 opposite a surface of the substrate 100 facing the barrier unit 110.
	However, the combination of Lee659 and Lee547 does not explicitly disclose a protective layer on the surface of the substrate opposite the surface of the substrate facing the barrier unit.
	Graff recognizes a need to help balance stresses, prevent deformation of a flexible substrate of a display device and protect the flexible substrate from damages (col. 2, ln. 66-67 & col. 3, ln. 1-4). Graff satisfies the need by adding a scratch resistant layer 10 (i.e., protective 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the display apparatus taught by Lee659 and Lee547 with the scratch resistant layer taught by Graff, so as to help balance stresses, prevent deformation of a flexible substrate of a display device and protect the flexible substrate from damages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	U.S. Patent Publication No. 2007/0114542 A1 by Yamazaki et al. relates to a light emitting device having a plastic substrate on which a lamination layer including one or more metal layers and one or more organic compound layers is formed to prevent the substrate from deterioration with the transmission of oxygen or moisture content. 
2.	US 2007/0108472 A1 by Jeong et al. relates to a thin film transistor (TFT) including a flexible substrate, a diffusion preventing layer formed on the flexible substrate and a buffer layer formed of at least two insulated materials on the diffusion preventing layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895              

/JAY C CHANG/Primary Examiner, Art Unit 2895